J-S01018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JP MORGAN CHASE BANK, NATIONAL :              IN THE SUPERIOR COURT OF
    ASSOCIATION, ET AL                        :        PENNSYLVANIA
                                              :
                                              :
                 v.                           :
                                              :
                                              :
    B. JAY BAGDIS, PAMELA BAGDIS              :
    ----------------------------------------- :   No. 1783 EDA 2019
                                              :
    B. JAY BAGDIS                             :
                                              :
                                              :
                 v.                           :
                                              :
                                              :
    JP MORGAN CHASE BANK, NATIONAL :
    ASSOCIATION                               :
                                              :
                                              :
    APPEAL OF: B. JAY BAGDIS


                   Appeal from the Order Entered May 17, 2019,
              in the Court of Common Pleas of Montgomery County,
                       Civil Division at No(s): 2013-07035.

BEFORE:      BOWES, J., KUNSELMAN, J., and STRASSBURGER, J.*

MEMORANDUM BY KUNSELMAN, J.:                               Filed: March 17, 2020

        Appellant, B. Jay Bagdis, a former attorney proceeding pro se, filed one

notice of appeal from an order granting summary judgment to JPMorgan

Chase. However, he listed two docket numbers: one for this appealed, quiet-

title case (Bagdis v. JP Morgan Chase) and one for a consolidated,

mortgage-foreclosure case (JP Morgan Chase et al. v. Bagdis and Bagdis)

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01018-20



that he did not appeal. The foreclosure case is still under the trial court’s

jurisdiction.   Preliminarily, we must decide (1) whether the summary-

judgment order was interlocutory and (2) whether Mr. Bagdis’ inclusion of the

foreclosure’s docket number on his notice of appeal requires us to quash under

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018). We conclude that

Walker does not apply and affirm.

      The trial court accurately related the facts and procedural history of this

case as follows:

               In February of 2003, [Mr.] Bagdis and his wife
         executed a promissory note secured by a mortgage to
         Washington Mutual Bank . . . in order to secure a loan taken
         to purchase property . . . (hereinafter referred to as “the
         Property”). Five years later, on September 25, 2008, due
         to insolvency, Washington Mutual was closed by the United
         States government.       The Federal Deposit Insurance
         Corporation became the receiver of all of Washington
         Mutual’s assets. On that same date, [Defendant], Chase
         purchased all the loans of Washington Mutual from the
         FDIC.

                The Bagdises defaulted on the mortgage loan in April
         of 2012. On April 3, 2013, Chase filed a mortgage
         foreclosure lawsuit, captioned as Montgomery County Court
         of Common Pleas 2013-07035, (hereinafter referred to as
         “the foreclosure lawsuit.”). At the time this lawsuit was
         filed, Chase had possession of the original Note and
         Mortgage . . . [Following several assignments, Wilmington
         Savings Fund Society (“WSFS”)] is currently in possession
         of the original note and mortgage signed by Mr. and Mrs.
         Bagdis.

                On December 17, 2015, Bagdis filed an action to quiet
         title in Montgomery County. This lawsuit, captioned as
         Montgomery County Court of Common Pleas 2015-32345,
         (hereinafter referred to as “the quiet-title lawsuit”) seeks to
         determine the current holder of the note for the Bagdises


                                      -2-
J-S01018-20


         loan. In the complaint in this quiet-title lawsuit, [Mr.]
         Bagdis acknowledged that he and his wife had signed the
         original note and taken out the mortgage. [Mr.] Bagdis also
         pleads that the assignment of the mortgage from the FDIC
         to Chase and the assignment from Chase to FNMA were
         recorded. This lawsuit was consolidated with the mortgage
         foreclosure lawsuit.

Trial Court Opinion, 7/2/19, at 1-2 (footnotes omitted).

      On January 24, 2018, Chase moved for summary judgment to dismiss

the quiet-title lawsuit against it.   Chase argued that, having assigned the

mortgage and the note to another entity, it no longer had any interest in the

property and thus the quiet-title action against it was moot. The trial court

agreed, granted Chase summary judgment, and dismissed docket number

2015-32345.

      Three weeks later, Mr. Bagdis filed a notice of appeal. He captioned it

as follows:
______________________________________________
                                                 :
JPMORGAN CHASE BANK, National Association, et al :    Civil Action – Foreclosure
                                     Plaintiffs  :
       v.                                        :    No. 2013-07035
                                                 :
B. JAY BAGDIS                                    :
PAMELA BAGDIS,                                   :
                                     Defendants :
_____________________________________________ : _



B. JAY BAGDIS,                                   :
                                     Plaintiff   :    Civil Action – Quiet Title
       v.                                        :
                                                 :    No. 2013-07035
JPMORGAN CHASE BANK, National Assocation,        :    (consolidated from 2015-32435)
                                     Defendant   :
_____________________________________________ : _




Bagdis’ Notice of Appeal at 1.




                                      -3-
J-S01018-20



      On appeal, Mr. Bagdis raises three claims of error, contending that the

trial court should not have granted summary judgment to JPMorgan Chase.

Preliminarily, however, we must first resolve two procedural issues:

         1.    Whether Mr. Bagdis has prematurely appealed from
               an interlocutory order?

         2.    If Mr. Bagdis’ appeal is ripe, whether his inclusion of
               two docket numbers on the notice of appeal requires
               us to quash the appeal under Pennsylvania Rule of
               Appellate Procedure 341(a) Note and the Supreme
               Court’s decision in Walker?

      Although Mr. Bagdis takes no position on either of these issue in his

brief, Chase does.      Chase contends the appealed-from order is not

interlocutory. In its view, the summary-judgment grant was a final order in

Mr. Bagdis’ quiet-title action. Chase asserts that that action is severable from

the foreclosure matter for appellate purposes. It therefore believes that the

quiet-title case is properly within our appellate jurisdiction.   Regarding the

second issue, Chase asks us to quash, because it believes that Mr. Bagdis

violated Walker, supra.

      We discuss each issue in turn.

      We first consider whether this appeal is premature i.e. whether the order

on appeal was a final order. Although neither party raised this issue, we may

“raise the issue sua sponte, because it affects the jurisdiction of the court.”

Brickman Group, Ltd. v. CGU Ins. Co., 829 A.2d 1160, 1163 (Pa.Super.

2003).




                                       -4-
J-S01018-20



      “Jurisdiction is purely a question of law; the appellate standard of review

is de novo, and the scope of review plenary.” Barak v. Karolizki, 196 A.3d
208, 215 (Pa.Super. 2018).

      An appellate court only “has jurisdiction to entertain appeals taken (1)

as of right from a final order; (2) from interlocutory orders by permission; (3)

from certain interlocutory orders as of right; and (4) from certain collateral

orders.” Redevelopment Auth. of Cambria City v. Int'l Ins. Co., 685 A.2d
581, 585 (Pa.Super. 1996) (citations omitted). Hence, if the order granting

summary judgment to Chase is not within those four categories, we lack

appellate jurisdiction.   “An order is final if it disposes of all claims and all

parties, and an order is interlocutory when it does not effectively put a litigant

out of court.”   Koken v. Colonial Assurance Co., 885 A.2d 1078, 1101

(Pa.Cmwlth. 2005) (citation omitted), affirmed per curiam, 893 A.2d 98 (Pa.

2006).

      Here, the trial court consolidated two cases, because they both involved

the same parcel of land, presented similar questions of law, and involved

identical parties. It later terminated one of those actions (the quiet-title case)

through a grant of summary judgment. However, as the trial court observed

in its Rule 1925(a) Opinion, and as the judicial records of the trial court

indicate, the foreclosure is currently proceeding before the trial court. See

Trial Court Opinion, 7/2/19, at 5.

      When consolidation of cases occurs and the trial court later grants

summary judgment in one action, the summary-judgment grant may be a

                                      -5-
J-S01018-20



final order that is immediately appeal under Malanchuk v. Tsimura, 137
A.2d 1283 (Pa. 2016).      In Malanchuk, a plaintiff sued two defendants in

separate actions, even though all of his injuries arose from the same event.

The trial court consolidated the two lawsuits “for purpose of discovery,

arbitration, and . . . trial.” Id., 137 at 1284 (quoting trial court’s consolidation

order). One of the defendants won summary judgment as to all claims against

him; the other defendant did not. The plaintiff immediately appealed the grant

of summary judgment.

      This Court, sitting en banc, quashed the appeal. The Supreme Court of

Pennsylvania reversed and explained that, when a trial court consolidates

separate civil actions, “in every other respect the actions remain distinct and

require separate verdicts and judgments.” Malanchuk v. Tsimura, 137 A.3d

at 1286 (quoting Azinger v. Pennsylvania R. Co., 105 A. 87, 88 (Pa. 1918)).

Indeed, “complete consolidation between actions involving non-identical

parties, subject matter, issues and defenses, is simply untenable.”             Id.

Therefore, “whether a separate-judgment rule pertains hinges upon whether

. . . consolidated actions merge, thereby erasing the separate identities of the

actions.” Id. Merger only occurs under Azinger and Malanchuk when there

is “complete identity of parties and claims . . . .” Id. at 1288.

      In the matter at bar, there is not complete identity of parties between

this quiet-title action and the foreclosure action.     For instance, Appellant’s

wife, Pamela Bagdis, is a defendant in the foreclosure action, but she is not a

party to the quiet title action.. Additionally, Chase is no longer a party in the

                                       -6-
J-S01018-20



mortgage-foreclosure        action,    because   other   banks   have   substituted

themselves as plaintiffs. We therefore conclude that the trial court’s order of

consolidation did not merge the two cases, so as to extinguish their separate

identities under Azinger and Malanchuk.

       Accordingly, the order dated May 17, 2019 granting summary judgment

in the quiet-title action in favor of Chase is a final order in a separate,

unmerged action. We therefore have appellate jurisdiction over this appeal

from that final order.

       Next, we must decide whether Mr. Bagdis violated Pa.R.A.P. 341(a) Note

and Walker, supra.         As mentioned, Chase contends that Walker and its

progeny, e.g., Commonwealth v. Creese, 216 A.3d 1142 (Pa.Super. 2019),1

control, and that this Court must quash Mr. Bagdis’ appeal. We disagree.

       When interpreting a procedural rule, we face “a question of law . . . our

standard of review is de novo, and our scope is plenary.” Commonwealth

v. Far, 46 A.3d 709, 712 (Pa. 2012).

       In Walker, the Commonwealth attempted, with one notice of appeal,

to challenge the suppression of evidence regarding four co-defendants. The

trial court entered one order, at all four docket numbers, because the cases

were consolidated in that court.         This Court applied the Note to Pa.R.A.P.

341(a) and quashed the Commonwealth’s appeal, because the order of

____________________________________________


1 In Commonwealth v. Johnson, Nos. 1620, 2045, 2046, 2047 EDA 2018,
this Court en banc will soon reconsider the holding from Commonwealth v.
Creese, 216 A.3d 1142 (Pa.Super. 2019).

                                           -7-
J-S01018-20



suppression “resolved issues arising on more than one docket.” See Walker,
185 A.3d at 973 (quoting Superior Court decision) (quotations omitted).

       On appeal the Supreme Court affirmed and held “that, prospectively,

(i.e. after June 1, 2018) where a single order resolves issues arising on more

than one docket, separate notices of appeal must be filed for each case.” See

Walker at 971.2 The Court said this is “a bright-line mandatory instruction

to practitioners to file separate notices of appeal.” Walker at 976-77.

       We must now decide whether this rule applies when an appellant only

appeals a single case from a consolidated docket. Applying the Note’s plain

language, we conclude it does not. The Note is limited to circumstances where

an order “resolves issues arising on more than one docket or relating to

more than one judgment . . . .” Pa.R.A.P. 341, Official Note (emphasis

added). Here, the trial court only entered one judgment on one docket – i.e.,

the quiet-title action filed by Mr. Bagdis. That order did not resolve issues

arising on more than one docket or relating to more than one judgment.

       As we observed above, the foreclosure action involving the same

property remains pending before the trial court. As such, this appeal differs



____________________________________________


2 The Walker Court’s analysis stemmed from a sentence in the Note to
Pa.R.A.P. 341(a). Pennsylvania Rule of Appellate Procedure 341(a) provides,
“an appeal may be taken as of right from any final order of a government unit
or trial court.” The Note to that Rule dictates that, when “one or more orders
resolves issues arising on more than one docket or relating to more than one
judgment, separate notices of appeal must be filed.” Pa.R.A.P. 341, Official
Note.

                                           -8-
J-S01018-20



vastly from the quadruple appeal that the Commonwealth attempted in

Walker.

      Additionally, although Mr. Bagdis included two numbers on his notice of

appeal, he actually only appealed from one case, the quiet-title action. As

such, we find that Creese, supra, does not apply. See Creese, 216 A.3d at

1144 (finding each notice of appeal must contain only one docket number).

      Thus, we will not quash this appeal.

      Before addressing Mr. Bagdis’ challenges to the trial court’s grant of

summary judgment in favor of to Chase, we note that the trial court dismissed

Mr. Bagdis’ quiet-title action, as a matter law, on procedural grounds, namely

that the action was moot and that Mr. Bagdis lacked standing.

      The trial court opined:

          Chase is no longer the mortgage holder on the Property. All
          such interests were assigned by Chase to FNMA, which in
          turn assigned these interests to WSFS. WSFS has shown it
          currently is in possession of this original note.      The
          assignment chain of the mortgage from Washington Mutual
          to Chase (through the FDIC) to FNMA to WSFS has been
          established by the evidence submitted. Chase has no
          interest in the mortgage, in the note, or in the Property.
          Likewise, Chase has been replaced as a party in the
          mortgage foreclosure lawsuit.

                The only reason [Mr.] Bagdis put forth to keep Chase
          in this lawsuit is his questioning of the validity of the
          assignment of the mortgage from Washington Mutual to
          Chase. However, [Mr.] Bagdis lacks standing to attack this
          assignment. See Ira G. Steffy & Son, Inc. v. Citizens
          Bank of Pennsylvania, 7 A.3d 278, 287 (Pa.Super. 2010)
          ....

                The dismissal of the quiet-title lawsuit was proper, as
          the credible evidence establishes that Chase has no interest

                                      -9-
J-S01018-20


         in the Property . . . There is no evidence or any valid reason
         to keep Chase involved in this mortgage dispute when the
         evidence fully established that [it] has no interest in the
         Property.

Trial Court Opinion, 7/2/19, at 4-5 (footnotes omitted).

      Mr. Bagdis failed to challenge the trial court’s procedural determinations

of mootness or standing on appeal.        Instead, the three issues in his brief

address substantive issues – (1) whether the trial court erred as a matter of

law because there are unresolved questions of material fact regarding the

merits; (2) whether the trial court resolved those disputed questions of

material fact in favor of Chase; and (3) whether those resolutions of material

fact were an abuse of discretion. See Mr. Bagdis’ Brief at 4.

      Conspicuously absent from those issues, and Mr. Bagdis’ briefs in

general, is a claim that the trial court erred by ruling that the quiet-title action

was moot. There is also no allegation that the trial court erred when it found

that Mr. Bagdis lacked standing under Ira G. Steffy & Son, Inc. v. Citizens

Bank of Pennsylvania, 7 A.3d 278, 287 (Pa.Super. 2010).

      Because Mr. Bagdis has failed to appeal either of the trial court’s grounds

for granting Chase summary judgment, he has waived any claim that the trial

court erred in those regards. See, e.g., Commonwealth v. Samuel, 102
A.3d 1001, 1003–1004 (Pa.Super. 2014) (observing that an appellant’s failure

to raise an issue in the brief’s statement of questions involved on appeal

waives issue).    Under Pa.R.A.P. 2116(a), “No question will be considered




                                      - 10 -
J-S01018-20



unless it is stated in the statement of questions involved or is fairly suggested

thereby.”

      Nothing in Mr. Bagdis’ statement of questions on appeal involves or

suggests that this matter is not moot or that Mr. Bagdis has standing to bring

a quiet-title action to challenge Chase’s assignment of his mortgage. His brief

does not even mention the word “moot.” And the few references to “standing”

pertain to whether Chase had standing to bring the foreclosure action that

remains unresolved below.

      “It has long been the rule in Pennsylvania that [our courts] will not

decide moot questions.” In re Gross, 382 A.2d 116, 120 (Pa. 1978). Also,

“Standing is a core jurisprudential requirement that looks to the party bringing

a legal challenge . . . as a prerequisite before the court will consider the

merits of the legal challenge itself.” Com. ex rel. Judicial Conduct Bd. v.

Griffin, 918 A.2d 87, 93 (Pa. 2007) (emphasis added).

      Because this quiet-title action is moot and Mr. Bagdis lacks standing, we

may not address the substantive issues Mr. Bagdis’ raised in this appeal. No

appellate relief is due.

      Order affirmed.




                                     - 11 -
J-S01018-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/17/20




                          - 12 -